This conviction was for carrying a pistol. Appellant gave an obligation after his conviction, which is in the nature of an appeal bond and not a recognizance. The Assistant Attorney-General moves to dismiss this appeal because there was no recognizance entered into in the trial court. We are of opinion this motion should be sustained. There is no authority in the statute for the giving of an appeal bond in lieu of a recognizance as a basis for an appeal to this court. But even if such was authorized by law, the bond entered into by appellant does not comply with the terms of the statute fixing the elements of a recognizance. It fails to state the amount of the fine adjudged against appellant in the trial court; it also charges that he carried "concealed weapons." The recognizance requires it must be recited that he was convicted of a misdemeanor. It might be, however, that if the misdemeanor as charged in the information or indictment was properly set out in the recognizance, this might not be so material. We think this ground of the motion is well taken.
There is another ground of the motion to dismiss the appeal, to wit: *Page 615 
the record does not contain notice of appeal. We find this statement verified by the transcript. Both grounds of the motion, therefore, must be sustained and the appeal is dismissed.
Dismissed.